DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 10/28/2022 is acknowledged.
 	Claims 11-14 are amended.
 	Claims 10 and 15-20 are withdrawn.
 	Claims 1-9 and 11-14 are included in the current prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 2/24/2022 is acknowledged.
Applicant amended claims 11-14 to depend from process claim 1, therefore claims 11-14 are also included within Group I.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 11-14 are included in the prosecution.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al. (WO2011006107A1) hereinafter Naughton.
	Regarding claims 1-9 and 11-14, Naughton is drawn to a method of producing compositions including embryonic proteins. The method includes culturing cells under hypoxic conditions on a biocompatible support in vitro (abstract and claims 1-63).
 	Naughton discloses production of extracellular matrix compositions obtained by culturing cells [0001]. Naughton discloses the compositions produced include upregulation of gene expression and production of laminins and collagens [0020]. Naughton discloses the ECM produced is relatively rich in collagens type III, IV, and V, and hyaluronic acid [0063]. Naughton discloses using the methods to generate human ECM (hECM) [0187]. 
 	Naughton discloses the cultivation materials providing three-dimensional architectures are referred to as scaffolds. Spaces for deposition of ECM are in the form of openings within, for example woven mesh [0069]. Naughton discloses the three dimensional framework is formed from polymers or threads that are braided, woven, knitted or otherwise arranged to form a framework, such as a mesh or fabric [0073].
Naughton discloses different materials may be used to form the scaffold or framework. These materials include polyethylenes, polypropylenes, polytetrafluorethylenes [0074].

Naughton discloses non-limiting examples of biodegradable materials include poly(lactide-co-glycolide) (i.e., PLGA), polyethylene terephtalate (PET), polylactic acid. For example, these materials may be woven into a three-dimensional framework such as a collagen sponge [0075].
 	Naughton discloses the growth of cells in the presence of the three-dimensional support framework may be further enhanced by adding to the framework or coating it with proteins (e.g., collagens, elastin fibers, reticular fibers), glycoproteins, glycosaminoglycans (e.g., heparan sulfate, and keratan sulfate, etc.), fibronectins, and/or glycopolymer in order to improve cell attachment. Treatment of the scaffold or framework is useful where the material is a poor substrate for the attachment of cells [0078]. Naughton discloses the ECM materials were shown to coat the individual fibers of the mesh which allows for improved cellular ingrowth [0189].
 	Naughton discloses the culturing method is applicable to proliferation of different types of cells, including stromal cells, such as fibroblasts. In various aspects, the cells inoculated onto the scaffold or framework can be stromal cells comprising fibroblasts, with or without other cells, as further described below. In some embodiments, the cells are stromal cells that are typically derived from connective tissue, including, collagen and elastin; and fibroblasts [0091].
 	Naughton discloses the cells comprise fibroblasts, which can be from a fetal, neonatal, adult origin, or a combination thereof [0093]. Naughton discloses human ECM composition was generated using newborn human fibroblasts [0207]. Naughton discloses the acellular hECM was then washed to ensure removal of all living cells and cellular debris and examined microscopically to confirm removal of cellular debris [0208].
 	Naughton does not explicitly disclose each of the components of the process in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Naughton, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Naughton discloses methods of culturing cells on a support (abstract) including human extracellular matrix coated device [0187].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615